DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“ receiving, by a first network device of a plurality of network devices, a configuration blockchain;
receiving an instruction to replicate a configuration of a second network device of the plurality of network devices; 
analyzing, by the first network device, the configuration blockchain to identify a plurality of configuration records reflecting configuration changes made to 
for at least one respective configuration record of the plurality of configuration records: 

implementing, by the first network device, the respective configuration change on the first network device by updating a configuration of the first network device based on the respective configuration change; and 
subsequent to implementing the respective configuration change, recording the respective configuration change in the configuration blockchain.” 
Kursun (US 2019/0244306 A1) presents a simplified summary of one or more embodiments of the invention in order to provide a basic understanding of such embodiments. This summary is not an extensive overview of all contemplated embodiments, and is intended to neither identify key or critical elements of all embodiments, nor delineate the scope of any or all embodiments. Its sole purpose is to present some concepts of one or more embodiments in a simplified form as a prelude to the more detailed description that is presented later.
Lou (CN 201680002722 A) presents a method, device and electronic device for recording application program configuration information are used for solving the technical problems in the prior art that the security of application programs is low and the operation of recovery configuration is complicated. The application program is a node in a block chain network where block chains formed by multiple blocks are stored, wherein each block is used for storing information. The method comprises following steps: detecting an event for changing the configuration information of an application program; writing the changed configuration information into a block of a block chain of the application program itself; determining whether the event satisfies a preset 
The Examiner agrees with the Applicant’s arguments that Kursun-Lou fails to disclose, suggest or teach “receiving, by a first network device of a plurality of network devices, a configuration blockchain” and “receiving an instruction to replicate a configuration of a second network device of the plurality of network devices.” 
	Claim(s) 2-8 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 9 & 15 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above. 
	Dependent Claim(s) 10-14 & 16-20 depend on Claim(s) 9 & 15 and are allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 01/13/2021 Applicant Arguments/Remarks, 10/14/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-20 were deemed persuasive and the 35 U.S.C 103 Rejection of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457